

115 HRES 775 IH: National Women Veterans Recognition Week Resolution
U.S. House of Representatives
2018-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 775IN THE HOUSE OF REPRESENTATIVESMarch 13, 2018Mr. Lawson of Florida (for himself, Mr. Rutherford, Mr. Mast, Mr. Diaz-Balart, Mr. Hastings, Mr. Curbelo of Florida, Ms. Castor of Florida, Ms. Wasserman Schultz, Mr. Bilirakis, Ms. Ros-Lehtinen, Mr. Thomas J. Rooney of Florida, Ms. Wilson of Florida, Mr. Soto, Mr. Gaetz, and Ms. Frankel of Florida) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for the designation of the week of March 11, 2018, through March 17, 2018, as
			 National Women Veterans Recognition Week.
	
 Whereas approximately two million women in the United States are veterans; Whereas Florida has the third largest population of women veterans in the country;
 Whereas, in 1943, Congress introduced and passed legislation to establish the Women’s Army Corps (WAC), which provided full military status to women;
 Whereas, in 1967, the Women’s Armed Services Integration Act was amended to lift restrictions on the number and ranks of women in the military;
 Whereas women are now the fastest growing segment of the veteran community; Whereas women veterans have served in every branch of the military, and in various roles including gunners, police, pilots, truck drivers, and fuel suppliers;
 Whereas women bring a unique skill set and perspective to military service; Whereas women veterans have selflessly and courageously served their country; and
 Whereas women veterans deserve to be recognized for their incredible sacrifices and service: Now, therefore, be it
		
	
 1.Short titleThis resolution may be cited as the National Women Veterans Recognition Week Resolution. 2.DesignationThe House of Representatives supports the designation of National Women Veterans Recognition Week.
		